Citation Nr: 1520285	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-24 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to eligibility for accrued benefits.  


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 1969.  He passed away in February 2011.  The appellant was his caregiver.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appellant did not state whether she wanted a hearing before the Board in her July 2013 VA Form 9.  In October 2013, the RO sent her a letter asking whether she desired such a hearing.  The appellant did not respond.  Accordingly, the appellant's claim is ready for adjudication.  


FINDING OF FACT

The appellant is not a widow, parent or child of the Veteran and did not pay for any of the expenses for his last sickness or burial.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 5112, 5121 (West 2014); 38 C.F.R. §§ 3.20, 3.57, 3.1000 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The essential facts in this case are not in dispute.  There is no possibility that any additional notice or development would aid the appellant in substantiating her present claim, and as the law and not the facts are dispositive, the provisions regarding development and notice do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Veteran passed away in February 2011.  In April of that year, the appellant filed an application for accrued benefits.  She stated that she was the Veteran's caregiver, power of attorney, and beneficiary of his will.  She elaborated that she was like a daughter to the Veteran, and became his caregiver and moved in with him, quitting her job to do so.  Apparently beginning in June 2010, the Washington Department of Human Services paid her to take care of him, with the Veteran responsible for a share of that payment.  The appellant stated in her notice of disagreement and VA Form 9 that the Veteran was never able to pay her what was owed.  

The law provides for payment of certain accrued benefits upon death of a beneficiary.  38 U.S.C.A. § 5121.  Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of a veteran, be paid to the living person first listed below: (A) the veteran's spouse; (B) the veteran's children (in equal shares); (C) the veteran's dependent parents (in equal shares).  38 U.S.C. § 5121(a), 5121(a)(2) (West. 2014); 38 C.F.R. § 3.1000(a) (2014).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a)(6).

To be recognized as a child of the Veteran's for the purpose of establishing entitlement to accrued benefits, the appellant must be under the age of 18, have become permanently incapable of self-support before turning 18, be under 23 and pursuing an education, and be a legitimate child or legally adopted child who is a member of the Veteran's household at the time of his death.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57; Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C. § 101(4)(A)).  See also Marlow v. West, 12 Vet. App. 548, 551 (1999) (noting that section 5121(a) "limits qualifying survivors to the deceased veteran's spouse, child . . . or dependent parents").

In an application for compensation received in February 2010, the Veteran indicated that he was divorced and did not have a dependent child or parent.  The appellant claims that she was like a daughter to the Veteran, but she does not claim and the record does not show that she was a biological or adopted child of the Veteran.  Therefore, the issue is whether accrued benefits should be paid to the appellant in order to reimburse her for the expense of last sickness and burial of the Veteran.

The appellant has reported on her VA Form 21-601 that all expenses for the last sickness and burial of the Veteran were paid for by Medicare.  There is nothing in the record to dispute this report.  

The Board recognizes the arguments advanced by the appellant, and it offers its sympathy for the death of the Veteran.  That said, the Board simply has no authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) (holding that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress.").


ORDER

Entitlement to accrued benefits is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


